EXHIBIT 10.19

Wayne Bank

Executive Annual Incentive Plan

Approved 2-26-19 By Board of Directors

 

 

 



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

I. Introduction

A vital component of Wayne Bank’s success is the ability of the executive
management team to meet and exceed performance objectives consistent with the
financial and strategic objectives of the bank and the best interests of the
shareholders. The compensation plans at Wayne Bank are a critical component to
ensuring the Bank’s ability to attract, hire, motivate and retain executive team
members who will maximize successful performance.

Wayne Bank intends to provide executives with a balanced mix of fixed and
variable pay. The intention of all incentive plans is to motivate, reward and
reinforce performance and achievement of team and/or individual goals in support
of the Bank’s strategic objective for growth and profitability. They provide the
opportunity for reward for meeting and exceeding established financial goals as
well as recognition of individual achievements.

While risk is an inherent aspect of business, our compensation plans are
designed to reward employees for certain levels of performance without
encouraging undue risk-taking which could materially threaten the safety and
soundness of the organization or business unit.

The following Executive Annual Incentive Plan has been developed as a meaningful
compensation tool to encourage the growth and proper management of the Bank. The
major purposes of the plan are:

 

  •  

To motivate and reward executives for positive Bank performance on an annual
basis without encouraging undue risk-taking

 

  •  

To provide a form of variable compensation to executives, which is directly
linked to their individual and collective performance

 

  •  

To emphasize the growth and profitability of the Bank in conjunction with the
strategic direction of the Bank

 

February 2019    Page 1



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

The focus of this plan is to have the executive team achieve annual performance
objectives which are coordinated with the long term objectives of the Bank. This
plan exists in conjunction with a long-term incentive plan which focuses on
awards for performance consistent with the strategic plan and direction. The
focus of this annual plan is to motivate and reward participants to meet and
exceed annual budgets and financial plans.

II. Plan Year

The plan year for this program will be the calendar year. The effective date of
the plan is January 1, 2019. The performance measures for this plan will be
determined, calculated and approved annually.

Ill. Participation

Participation in the plan will be determined at the beginning of each plan year
by the President & CEO, and approved by the Board Compensation Committee and the
Board of Directors. The President & CEO’s participation will be determined
annually by the Board Compensation Committee and the Board of Directors. To
participate, an executive must be a regular employee of the bank with ongoing
position responsibilities, which are executive in nature and have a meaningful
impact on the Bank’s results. Generally, participants will include executive
officers.

Exhibit A will list participants each year and may include multiple levels of
participation. These levels will generally be based upon position
responsibility.

An executive may become a new participant during the plan year if newly hired or
promoted into an executive level. Any awards are pro-rated for the portion of
the year in which participation occurs. The President & CEO makes final
determination (with Board approval) of new participation during the plan year
for any non-CEO position.

 

February 2019    Page 2



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

A participant’s eligibility ceases at termination of employment (other than
death, retirement, or disability) and the executive will not receive any awards
under the plan for the year of termination. Termination as a result of death,
retirement, or disability will provide pro-rated awards in the plan through the
last working date for the year in which termination occurred.

IV. Performance Factors

The annual portion of the plan is based upon company financial performance
factors which may change from year to year. In general, these factors may be
measures such as return on assets, return on equity, net income, earnings per
share or similar indicators. The factors and weighing of the factors are
determined at the beginning of each plan year. Each factor has quantifiable
objectives consisting of threshold, target and maximum goals. Additionally, a
portion of each participant’s award may be based on unit, team, functional area,
and/or individual performance objectives which are determined by management at
the beginning of each year. Generally, the President & CEO position may have
most or all of his or her performance based on Bank performance and other
executives may have a portion of their award based on functional area/individual
performance.

The Bank’s performance factors for each year’s annual portion of the plan are
found in Exhibit B. Individual objectives are established and recorded between
the executive and the executive’s manager (usually the President & CEO).

While every effort has been made to ensure that this and all Bank incentive
plans do not motivate or reward undue risk taking, any results deemed to have
been the result of inappropriate risk will be excluded from incentive payments.
The Board of Directors has the discretion to lever incentive payments down by as
much as 100% if it is determined that excessive risk has been taken. The Board
of Directors may also decrease payments if any significant regulatory issue has
been identified by any regulatory agency. This can be done on an individual or
overall basis, as appropriate.

 

February 2019    Page 3



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

V. Award Calculation and Distribution

Awards under the plan are calculated according to determination of the
established performance factors at year end. Company performance between the
threshold and target, and target and maximum is interpolated for award
calculations. Unit, team, and/or functional area performance, if applicable, is
determined by management. Individual performance is determined by each
participant’s manager according to the achievement of objectives and approved by
successive levels of management. Individual employee performance which is not
meeting the position’s requirements (an annual performance evaluation which is
less than satisfactory) will result in no award granted to that individual for
that year even though Company performance is above threshold.

Performance above the defined maximum levels, while not necessarily undesirable
or unrealistic, has the potential of requiring increased risk, therefore
incentive opportunity will not increase for performance above maximum.

Company performance below threshold will result in no award for that particular
performance metric under the plan.

All awards are paid through the payroll system less normal payroll tax
withholding. Payment will be within 75 days after year end. The Bank shall
deduct from all payments under this Plan any federal, state or local taxes
required by law to be withheld from such payments. Income from this Plan is
subject to the provisions of the 401(k) deferral plan if the Participant has
elected to participate in the 401(k) plan. As such, this income is subject to
deferral, taxing and matching provisions. Beyond this, there is no deferral
feature nor is there any vesting feature of awards under this plan. Any
participant terminating employment (except death, retirement, or disability)
prior to actual payment of award will forfeit that award. The award schedule for
each year is found with the performance factors in Exhibit B.

 

February 2019    Page 4



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

VI. Clawback

Awards will be recalculated if the relevant company performance measures upon
which they are based are materially restated or otherwise adjusted within the
36-month period following the public release of the financial information. Any
material overpayments or adjustments required by law will be owed back to the
company.

VII. Administration

At least annually, the highest ranking risk officer will review this plan and
provide a detailed report including a detailed assessment regarding any risk
issues inherent in the plan. This risk report and the plan document in full will
be reviewed by the Compensation Committee of the Board of Directors to ensure
that the plan design is consistent with the compensation philosophy of the Bank
and that the plan does not motivate undue risk taking. The annual review will
also include the market competitiveness of the plan, the plan’s alignment with
the bank’s strategic plan, an assessment of how the plan meets the objectives in
the Introduction of this document, plus the plan’s impact on the overall safety
and soundness of the bank. The Compensation Committee will then provide a report
and recommendations to the full Board of Directors who are responsible to
approve the plan. The Board of Directors of the bank may amend the plan at any
time.

Once established, performance factors are intended to remain in place for the
year.

Participation, performance factors, thresholds, targets, maximums and any other
participation features are established each plan year and may change from year
to year according to the strategic objectives of the company.

The plan does not constitute a contract of employment, and participation in the
plan does not give any employee the right to be retained in the service of the
bank or any right or claim to an award under the plan unless specifically
accrued under the terms of this plan. Designation as a plan participant conveys
the opportunity, but not the right, to any awards conferred under the Plan.

 

February 2019    Page 5



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

Any right of a participant or his or her beneficiary to the payment of an award
under this plan may not be assigned, transferred, pledged or encumbered.

Any adjustments to the financial performance results utilized in this plan
because of extraordinary gains or losses or other items must be approved by the
Board of Directors.

VIII. Governing Law

Except as preempted under federal law, the provisions of the Plan shall be
construed, administered and enforced in accordance with the domestic internal
law of the Commonwealth of Pennsylvania.

IX. Plan Approval

This plan has been approved by the Board of Directors of Wayne Bank on
February 26, 2019.

 

By          Board of Directors   Wayne Bank

 

February 2019    Page 6



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

Exhibit    A    —    Participation Plan Year 2019         

(Participating employees and their participant categories should be listed at
the beginning of each year and adjusted for changes in participation throughout
the year.)

Category A —  President & CEO — Lewis J. Critelli

Category B —  Chief Financial Officer — William S. Lance

 Chief Operations Officer — Robert J. Mancuso

 Chief Credit Officer — John F. Carmody

 Chief Lending Officer — James F. Burke

 

February 2019    Page 7



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

Exhibit B — Bank Performance Factors and Award Schedule

Plan Year 2019 — Performance measures at target below are based on the approved
2019 annual budget.

Category A

COMPANY GOALS

Performance Measures

Net Income (50%)

 

Threshold

   Target    Maximum  

$11,612,000

   $14,515,000    $ 17,418,000  

Earnings Per Share (50%)

 

Threshold

   Target    Maximum  

$1.86

   $2.32    $ 2.68  

AWARDS

(% of Base Pay)

 

Threshold

   Target   Maximum  

10%

   30%     45 % 

Individual Performance Lever

+/- 20% of the award based on individual performance as determined by BOD

POTENTIAL AWARD RANGE

(% of Base Pay)

 

Threshold

  

Target

 

Maximum

 

8-12%

   24-36%     36-54 % 

Parameters

1. Company Measures will be 50% Net Income and 50% Earnings Per Share.

2. Either Financial Measure must meet threshold to initiate an award in the
plan.

3. Will interpolate awards between threshold, target, and maximum.

4. Performance above maximum will be paid at maximum award level.

5. Board of Directors has the discretion to lever incentive payments down by as
much as 100% if it is determined that excessive risk has been taken or if
significant regulatory issues exist. This can be done on an individual or
overall basis, as appropriate.

6. Pay is defined as total actual base pay for the applicable plan year.

 

February 2019    Page 8



--------------------------------------------------------------------------------

Wayne Bank

EXECUTIVE ANNUAL INCENTIVE PLAN

 

 

Exhibit B - Bank Performance Factors and Award Schedule

Plan Year 2019 - Performance measures at target below are based on the approved
2019 annual budget.

Category B

COMPANY GOALS

Performance Measures

Net Income (50%)

 

Threshold

   Target    Maximum  

$11,612,000

   $14,515,000    $ 17,418,000  

Earnings Per Share (50%)

 

Threshold

   Target    Maximum  

$1.86

   $2.32    $ 2.68  

AWARDS

(% of Base Pay)

 

Threshold

  

Target

 

Maximum

 

10%

   25%     35 % 

Individual Performance Lever

+1- 20% of the award based on individual performance as determined by Pres.& CEO

POTENTIAL AWARD RANGE

(% of Base Pay)

 

Threshold

  

Target

 

Maximum

 

8-12%

   20-30%     28-42 % 

Parameters

 

  1.

Company Measures will be 50% Net Income and 50% Earnings Per Share.

 

  2.

Either Financial Measure must meet threshold to initiate an award in the plan.

 

  3.

Will interpolate awards between threshold, target, and maximum.

 

  4.

Performance above maximum will be paid at maximum award level.

 

  5.

Board of Directors has the discretion to lever incentive payments down by as
much as 100% if it is determined that excessive risk has been taken or if
significant regulatory issues exist. This can be done on an individual or
overall basis, as appropriate.

 

  6.

Pay is defined as total actual base pay for the applicable plan year.

 

  7.

Individual goals will be established at the beginning of each year.

 

February 2019    Page 9